Opinion by
McSherry, C. J.,
*740This is an appeal from the Circuit Court for Wicomico County sitting as a Court of equity. The proceeding had its *741origin in a bill of complaint filed by the appellant against the appellee and others, seeking amongst other things, relief by way of injunction to restrain the sale of property under a power contained in a mortgage. Upon the face of the bill it is admitted that a part of the money secured by the mortgage is still unpaid. The Court below dismissed the bill and refused to grant the injunction. From that order the present appeal was taken on the 13th of June, 1903. The record was filed in this Court on the 10th of September following. When the case was called for argument on the 18th of November the appellant was in default by reason of having neglected to furnish a brief in conformity with Rule 11 of this Court. Thereupon the appellees filed a motion to dismiss the appeal and, alternatively, if that motion should not prevail to affirm the decree. Under Rule 11 it is provided that if either party shall fail to comply with that portion of the rule which requires the briefs to be furnished in time to have them ready for use when the case is reached in regular order, unless sickness or other sufficient cause prevents this being done, the party not in default may have the judgment affirmed absolutely or the case continued at his election. Inasmuch as the appellee has elected to have the decree affirmed we are bound to grant that motion and accordingly the decree of the Court below dismissing the bill and refusing the injunction must be affirmed.
But even if this were not so, a careful reading of the bill of complaint shows that the appellant has wholly failed to make out a case which would justify a Court of equity in granting the relief that he has sought and, therefore, if the case were really before us, on its merits, we should affirm the decree for the want of equity in the bill.